Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered February 25, 1997, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record, including the defendant’s supplemental pro se brief, and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf, People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.